Citation Nr: 1730254	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for buttock cysts, and if so, whether the reopened claim should be granted.

2.  Entitlement to a compensable evaluation for service-connected residuals of removal of chest cysts, to include scars. 


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1996 to June 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that continued the denial of the claim of entitlement to service connection for buttock cysts, as new and material evidence was not submitted.  The issue of entitlement to a compensable evaluation for residuals of removal of chest cysts, to include scars was also denied.  The Veteran appealed the underlying issues in a Notice of Disagreement received in May 2012.  

The Veteran was scheduled for a Videoconference hearing in March 2017, but in a March 3, 2017 communication, he indicated that he wanted to cancel the hearing.  The Veteran did not want to reschedule and requested for his case to be adjudicated by the Board.  

The record raises the issue of entitlement to service connection for cysts of the back.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for buttock cysts and entitlement to a compensable evaluation for residuals of removal of cysts of the chest, to include scars are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An August 2007 Board decision denied the claim of entitlement to service connection for buttock cysts; the Veteran did not appeal the decision.

2.  The subsequently received includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for buttock cysts. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for buttock cysts.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

B.  Factual Background and Analysis

The Veteran's claim of entitlement to service connection for buttock cysts was initially denied by the RO in a November 2003 rating decision.  Thereafter, the Veteran's service treatment records were obtained and associated with the record.  In a February 2004 rating decision, the RO denied the claim again.  The Veteran perfected an appeal of such issue.  The Veteran's claim was denied by the Board in an August 2007 decision.  Evidence considered at that time of the August 2007 Board decision consisted of service treatment records for his active service, as well as a fee-based QTC examination dated in November 2003.  

The Board concluded that service connection for buttock cysts was not warranted because the evidence failed to show that the Veteran had a current disability.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

In March 2011, the Veteran submitted a statement requesting that the claim of entitlement to service connection for buttock cysts be reopened.  In the November 2011 rating decision on appeal, the RO denied such claim.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Evidence received since the August 2007 Board decision includes VA outpatient treatment records dated in 2015 through July 2017, as well as multiple statements from the Veteran indicating that he experienced painful buttocks cysts since active service.    

Significantly, the aforementioned VA outpatient treatment records dated in May and August 2015 demonstrate current diagnoses of buttock cysts.  The records show the Veteran was prescribed several prescriptions to treat his buttock cysts.  The examiner noted that the cysts had been present for years and very painful at times.  The examiner further specified that topical tretinoin cream was prescribed to treat the buttock cysts (noted as eruptive vellus hair cysts).  The Veteran's statements consistently indicate that he experienced painful buttock cysts since active service.  The Veteran's statements and his current diagnosis of buttock cysts suggest a relationship between his current diagnosis and active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for buttock cysts is granted.




REMAND

Additional development is required before the remaining issues on appeal are adjudicated.  

Regarding the issue of entitlement to service connection for buttock cysts, the Veteran contends that he has experienced painful buttock cysts since service.  In this regard, the Veteran's service treatment records do not contain evidence of complaints, treatment, or a diagnosis of a buttock cyst.

Post-service treatment records include an August 2002 record from the Veteran's private dermatologist, M.N., M.D., that note the Veteran had a constitutional predisposition to cysts and acne like lesions.  M.N. noted that the Veteran had these lesions on his buttocks.  A November 2003 fee-based QTC examination is negative for evidence of buttocks cysts.  An August 2006 private treatment record demonstrates a vellus hair cyst on the Veteran's abdomen; however, there was no evidence of these cysts on his buttocks.  VA outpatient treatment records dated in May and August 2015 demonstrate current diagnoses of buttock cysts.  The records show the Veteran was prescribed several prescriptions to treat his buttock cysts.  The examiner noted that the cysts had been present for years and very painful at times.  The examiner further specified that topical tretinoin cream was prescribed to treat the buttock cysts (noted as eruptive vellus hair cysts), whereas ketoconazole cream was prescribed to treat the service-connected dermatitis.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the Veteran's consistent complaints of buttock cysts since active service, the post-service medical evidence suggesting that his buttock cysts may be related to his active service, the Board finds that the Veteran must be afforded a VA examination that addresses the etiology of all buttock cysts present during the period of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the issue of a compensable evaluation for service-connected residuals of removal of chest cysts, to include scars, the Veteran most recently underwent a fee-based QTC examination to determine the current degree of severity of residuals of chest cysts in July 2011.  Thereafter, the record reflects the Veteran consistently asserted that his scars were painful and had worsened.  Specifically, in 2012 and 2013, he reported that there was a breakdown of the skin surrounding the scars.  Moreover, the aforementioned VA outpatient treatment records note continuous treatment and additional prescriptions for the Veteran's cysts of the chest, suggesting that the condition may have increased in severity.  Where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. 
§ 3.159 (c)(4).

In addition, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
      
1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's buttocks cysts.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.
Based on review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's buttock cysts are etiologically related to his active service.  To the extent possible, the examiner must also provide an opinion as to whether the Veteran's current buttock cysts, are a separate and distinct disorder from the Veteran's service-connected dermatitis/acne disability. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected residuals of chest cyst removal, to include scars.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The AOJ should ensure that the examiner provides all information required for rating purposes. 

4.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


